21-07023-rdd       Doc 49    Filed 06/14/21 Entered 06/14/21 17:40:01             Main Document
                                          Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
In re:                                        : Chapter 11

MOSDOS CHOFETZ CHAIM INC.,                                             Case No. 12-23616-rdd
                                                                     : Post-Confirmation
                               Debtor.
------------------------------------------------X
CONGREGANTS OF MOSDOS CHOFETZ CHAIM INC.
A/K/A KIRYAS RADIN,                           : Adv. Pro. No. 21-07023-rdd
                               Plaintiff,
                - against –                   :

MOSDOS CHOFETZ CHAIM INC., CHOFETZ CHAIM INC.,:
TBG RADIN LLC, SHEM OLAM, LLC, CONGREGATION
RADIN DEVELOPMENT INC., ARYEH ZAKS, BEATRICE :
WALDMAN ZAKS, MENDEL ZAKS, GITTEL ZAKS
LAYOSH, ELIYAHU LAYOSH, SAMUEL MARKOWITZ, :
DEBORAH ZAKS HILLMAN, YOM T. HENIG, STEVEN
GREEN, DANIEL GREEN, ABRAHAM ZAKS and STERLING
NATIONAL BANK,
                               Defendants.    :
------------------------------------------------X

               ORDER MODIFYING A PROVISION IN THE COURT’S
          MAY 25, 2021 MODIFIED ORDER GRANTING INJUNCTIVE RELIEF

         The Court having issued a Modified Order Granting Injunctive Relief on March 25, 2021

[DE-24] (the “Injunction”); and, after due deliberation and in the light of the record of the hearing

held by the Court on June 11, 2021 on the Motion by certain of the defendants herein to hold

certain persons in contempt of the Injunction and for the imposition of sanctions, the Court having

determined under Fed. R. Bankr. P. 9023 to modify one of the provisions of the Injunction, it is

hereby

         ORDERED that the provision appearing on page 4 of the Injunction that presently reads:

         Provided, and for the avoidance of doubt, this Order shall not be construed as
         permitting CRDI or CCI to bar any person who has a valid written lease from CRDI
         from entering the CRDI Property for the purpose of occupying his or her leased
         unit thereon or any other appurtenant rights
21-07023-rdd        Doc 49   Filed 06/14/21 Entered 06/14/21 17:40:01             Main Document
                                          Pg 2 of 2




is hereby stricken and replaced by the following:
        Provided, and for the avoidance of doubt, this Order shall not be construed as
        permitting CRDI or CCI to bar any person who (i) has a valid written lease from
        CRDI, or (ii) has the legal right to possession of such residential unit pursuant to
        New York law (and is not a squatter) from entering the CRDI Property for the
        purpose of entering, occupying or exiting his or her leased unit thereon or any other
        appurtenant rights.

and it is further

        ORDERED that all other provision of the Injunction shall remain unmodified and in full

force and effect.

Dated: White Plains, New York
       June 14, 2021


                                                              /s/Robert D. Drain
                                                              Honorable Robert D. Drain
                                                              United States Bankruptcy Judge




                                                 2
